DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasnow et al. (USPGPub 2016/0256106).

Re Claim 1, Krasnow discloses a device (Krasnow Figs. 1A and 1B) for injecting a substance into a patient comprising: a chamber (131) comprising a propellant (135) (Krasnow ¶ 0055); a light source (136) mechanically coupled to the chamber (131) and positioned to emit light toward the propellant (135) to ignite the propellant (135) (wherein resistive element 136 can be an illuminating device such as a laser, an LED, or some other light-emitting element - Krasnow ¶ 0066); and a power source (battery - Krasnow ¶ 0076) electrically coupled to the light source via a control circuit (115), wherein the control circuit (115) applies power to activate the light source (Krasnow ¶ 0056, 0066).

Re Claim 2, Krasnow discloses wherein the light source comprises a Light Emitting Diode (LED) (Krasnow ¶ 0066).

Re Claims 7-9: As to Claim 7, Krasnow discloses wherein the control circuit comprises an electronic switch controlled by a processor communicatively coupled to a remote device, and wherein the remote device comprises one or more of: a sensor, a smartphone, a smartwatch, a continuous glucose monitor, or a wearable device (Krasnow ¶ 0075, 0097, 0100). As to Claim 8, Krasnow discloses wherein the sensor comprises one or more of: an analyte sensor or a blood pressure sensor (Krasnow ¶ 0075, 0098, 0101). As to Claim 9, Krasnow discloses wherein the analyte sensor comprises one or more of: a continuous glucose monitor (CGM) or a blood oxygen sensor (Krasnow ¶ 0098, 0101).

Re Claim 10, Krasnow discloses wherein the ignited propellant generates a pressure on a piston (130) to inject a substance into the patient (Krasnow ¶ 0054-0058), wherein the substance is: insulin (Krasnow ¶ 0036).

Re Claim 11, Krasnow discloses a method for injecting a substance into a patient (Krasnow Figs. 1A and 1B) comprising: receiving a control signal (Krasnow ¶ 0056); controlling a power supply (battery - Krasnow ¶ 0076) to apply power to a light source (136) mechanically coupled to a chamber (131) (wherein resistive element 136 can be an illuminating device such as a laser, an LED, or some other light-emitting element - Krasnow ¶ 0066), wherein energy 

Re Claim 12, Krasnow discloses wherein the light source comprises a Light Emitting Diode (LED) (Krasnow ¶ 0066).

Re Claims 17-19: As to Claim 17, Krasnow discloses wherein the control circuit comprises an electronic switch controlled by a processor communicatively coupled to a remote device, and wherein the remote device comprises one or more of: a sensor, a smartphone, a smartwatch, a continuous glucose monitor, or a wearable device (Krasnow ¶ 0075, 0097, 0100). As to Claim 18, Krasnow discloses wherein the sensor comprises one or more of: an analyte sensor or a blood pressure sensor (Krasnow ¶ 0075, 0098, 0101). As to Claim 19, Krasnow discloses wherein the analyte sensor comprises one or more of: a continuous glucose monitor (CGM) or a blood oxygen sensor (Krasnow ¶ 0098, 0101).

Re Claim 20, Krasnow discloses wherein the substance is: insulin (Krasnow ¶ 0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnow et al. (USPGPub 2016/0256106) in view of Yoh et al. (USPGPub 2018/0154082). 

Re Claim 3, Krasnow discloses all of the limitations of Claim 2. Krasnow fails to disclose wherein the chamber comprises a molded end to act as a lens to focus light from the light source. Yoh discloses an injection device (Yoh Figs. 1-3) comprising a chamber (110) and a light source (300), wherein the chamber (110) comprises a molded end to act as a lens to focus light from the light source (300) for focusing and increasing the intensity and energy of the light source on a concentrated point of the propellant for improved driving of a medicament from the device (Yoh ¶ 0085, 0088-0091). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present application to have configured the chamber of Krasnow to comprise a molded end to act as a lens to focus light from the light source as disclosed by Yoh for focusing and increasing the intensity and energy of the light source on a concentrated point of the propellant for improved driving of a medicament from the device.

Re Claim 13, Krasnow discloses all of the limitations of Claim 12. Krasnow fails to disclose wherein the chamber comprises a molded end to act as a lens to focus light from the light source. Yoh discloses an injection device (Yoh Figs. 1-3) comprising a chamber (110) and a light source (300), wherein the chamber (110) comprises a molded end to act as a lens to focus .

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnow et al. (USPGPub 2016/0256106) in view of Field et al. (USPN 5,241,170).

Re Claims 4 and 5, Krasnow discloses all of the limitations of Claim 2. Krasnow fails to disclose a light filter mechanically coupled between the light source and the chamber; and wherein the light filter blocks all light outside of a frequency band associated with violet light. Field discloses an imaging device comprising a light filter (38) mechanically coupled between a light source (36) and a chamber (14) (Field Fig. 1; Col. 4 Lines 10-28, Col. 5 Lines 31-58); and wherein the light filter (38) blocks all light outside of a frequency band associated with violet light (wherein the light filter “may be employed to filter out certain wavelengths” - Field Col. 5 Lines 31-58), the configuration for blocking unwanted wavelengths. Therefore, it would have been obvious to one of ordinary skill in the art of light filtering before the effective filling date of the present application to have configured the device of Krasnow to comprise a light filter 

Re Claims 14 and 15, Krasnow discloses all of the limitations of Claim 2. Krasnow fails to disclose the chamber comprising a light filter to filter light received from the light source; and wherein the light filter blocks all light outside of a frequency band associated with violet light. Field discloses an imaging device with chamber (14) comprising a light filter (38) to filter light received from a light source (36) (Field Fig. 1; Col. 4 Lines 10-28, Col. 5 Lines 31-58); and wherein the light filter (38) blocks all light outside of a frequency band associated with violet light (wherein the light filter “may be employed to filter out certain wavelengths” - Field Col. 5 Lines 31-58), the configuration for blocking unwanted wavelengths. Therefore, it would have been obvious to one of ordinary skill in the art of light filtering before the effective filling date of the present application to have configured the method of Krasnow to be configured wherein the chamber comprises a light filter to filter light received from the light source; and wherein the light filter blocks all light outside of a frequency band associated with violet light, the configuration as disclosed by Field for blocking unwanted wavelengths.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnow et al. (USPGPub 2016/0256106) in view of Kiesel et al. (USPGPub 2015/0285622).

Re Claims 4 and 5, Krasnow discloses all of the limitations of Claim 2. Krasnow fails to disclose a light filter mechanically coupled between the light source and the chamber; and wherein the light filter blocks all light outside of a frequency band associated with violet light. Kiesel discloses a particle injector (Kiesel Fig. 1) comprising a light source (112), chamber (150), and light filter (130) (Kiesel ¶ 0040) wherein the light filter (130) is mechanically coupled between the light source (112) and the chamber (150); and wherein the light filter blocks ultraviolet light (fluorescent light - Kiesel ¶ 0040). Therefore, it would have been obvious to one of ordinary skill in the art of light filtering before the effective filling date of the present application to have configured the device of Krasnow to comprise a light filter mechanically coupled between the light source and the chamber; and wherein the light filter blocks ultraviolet light as disclosed by Krasnow.

Re Claims 14 and 15, Krasnow discloses all of the limitations of Claim 2. Krasnow fails to disclose the chamber comprising a light filter to filter light received from the light source; and wherein the light filter blocks all light outside of a frequency band associated with violet light. Kiesel discloses a particle injector (Kiesel Fig. 1) comprising a light source (112), chamber (150), and light filter (130) (Kiesel ¶ 0040) wherein the chamber comprising a light filter to filter light received from the light source; and wherein the light filter blocks ultraviolet light (fluorescent light - Kiesel ¶ 0040). Therefore, it would have been obvious to one of ordinary skill in the art of light filtering before the effective filling date of the present application to have configured the method of Krasnow to comprise a light filter in the chamber to filter light received from the light source; and wherein the light filter blocks ultraviolet light as disclosed by Krasnow.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnow et al. (USPGPub 2016/0256106) in view of Furst et al. (USPGPub 20040162517).

Re Claim 6, Krasnow discloses all of the limitations of Claim 1. Krasnow discloses wherein the propellant is nitrocellulose (Krasnow Claim 18; ¶ 0037, 0065). However, Krasnow fails to explicitly disclose wherein the nitrocellulose is in a cotton-based format or a paper-based format. Furst discloses an ignition means injection device (Furst Fig. 1) comprising a nitrocellulose propellant (Furst ¶ 0118) in the form of one grade cotton wool or guncotton (wherein guncotton is a common name for nitrocellulose) which can be processed as a cord and having a well-defined weight per length (Furst ¶ 0303). Therefore, it would have been obvious to one of ordinary skill in the art of propellants to have configured the nitrocellulose propellant of Krasnow to be in a cotton-based format such as one grade cotton wool or guncotton as disclosed by Furst, wherein the aforementioned can be processed as a cord and have a well-defined weight per length. 

Re Claim 16, Krasnow discloses all of the limitations of Claim 11. Krasnow discloses wherein the propellant is nitrocellulose (Krasnow Claim 18; ¶ 0037, 0065). However, Krasnow fails to explicitly disclose wherein the nitrocellulose is in a cotton-based format or a paper-based format. Furst discloses propellant based projectiles wherein the propellant comprises nitrocellulose in a cotton-based format wherein the paper-based format provides a supporting skeleton for the propellant (Furst ¶ 0118, 0303, Abstract). Therefore, it would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WILLIAM R FREHE/Examiner, Art Unit 3783                      

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/24/2021